**** CORRECTED COPY ****

             UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                             UNITED STATES

                                                       v.

                          Airman First Class DONALD R.B. SIMMONS
                                    United States Air Force

                                                 ACM 38788

                                                 7 July 2016

           Sentence adjudged 19 September 2014 by GCM convened at Kadena Air
           Base, Okinawa, Japan. Military Judge: Gregory O. Friedland.

           Approved Sentence: Dishonorable discharge, confinement for 30 months,
           and reduction to E-1.

           Appellate Counsel for Appellant: Major Michael A. Schrama.

           Appellate Counsel for the United States: Lieutenant Colonel Roberto
           Ramírez, Major Meredith L. Steer, and Gerald R. Bruce, Esquire.

                                                    Before

                                   ALLRED, TELLER, and BROWN
                                      Appellate Military Judges

                                       OPINION OF THE COURT

            This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                under AFCCA Rule of Practice and Procedure 18.4.



TELLER, Senior Judge:

       Appellant was convicted by a panel of officer members, contrary to his pleas, of
sexual assault of a child and providing alcohol to a minor in violation of Articles 120b and
134, UCMJ, 10 U.S.C. §§ 920b, 934. The court sentenced him to a dishonorable discharge,
confinement for 30 months, and reduction to the grade of E-1. The sentence was approved,
as adjudged, on 26 February 2015.1

1
 The reduction in grade and mandatory forfeitures were deferred then waived for six months for the benefit of
Appellant’s wife and dependent child.
       Appellant argues that: (1) the military judge erroneously denied his motion to
suppress statements made to investigators; (2) the military judge erred in granting the
Government’s challenge for cause against a member on the basis of implied bias; (3) the
military judge’s instructions imposed an unconstitutional burden shift upon him; (4) the
providing alcohol to a minor offense fails to state all the necessary elements of the charged
offense, thereby failing to put him on notice of the crime alleged; (5) the evidence was
factually insufficient to sustain his conviction on that charge; (6) the 40-day violation of
the 120-day post-trial processing standard for convening authority action warrants relief;
and (7) the 4-day violation of the 30-day post-trial processing standard for forwarding the
record of trial for appellate review warrants relief. Finding no error that materially
prejudices a substantial right of Appellant, we affirm the findings and sentence.

                                        Background

        Appellant, then a 22-year-old Airman First Class, engaged in sexual intercourse
with a 14-year-old child he met online. Both Appellant and the victim had created accounts
on a social media application that identified nearby members who might like to meet. The
victim’s account indicated she was 19 years old. After exchanging messages via the
application, Appellant arranged to pick up the victim and a friend and take them to his on-
base house. Shortly after they met in person, the victim told Appellant she was only 17.
Although they engaged in sexual contact that night, they did not have sexual intercourse
until later that week. A few days after, the victim texted Appellant that she was only 15.
This provoked a disagreement between the two, but after a few weeks they resumed
contact. Appellant again agreed to pick up the victim and a friend and take them to his
house. That evening, he also agreed to go by a shop on base and buy alcohol and cigarettes
for the victim and her friend, who were both too young to purchase the items themselves.
Later that night, Appellant engaged in sexual intercourse with the victim. The next
morning, the victim’s father noticed a mark on the victim’s neck and confronted her. An
investigation by the Air Force Office of Special Investigations (AFOSI) ensued, and
Appellant provided a statement acknowledging that he believed the victim was 15 years
old when they last had sexual intercourse. Additional facts relevant to Appellant’s
assignment of errors are detailed below.

                           Admissibility of Statement to AFOSI

       Appellant argues that the military judge erroneously denied his trial motion to
suppress the statement he made to AFOSI, contending that the agents failed to properly
advise him of his rights under Article 31, UCMJ, 10 U.S.C. § 831.

              We review a military judge’s ruling on a motion to
              suppress . . . for an abuse of discretion. The abuse of discretion
              standard is a strict one, calling for more than a mere difference
              of opinion. When there is a motion to suppress a statement on
              the ground that rights’ warnings were not given, we review the

                                              2                                    ACM 38788
              military judge’s findings of fact on a clearly-erroneous
              standard, and we review conclusions of law de novo.

United States v. Jones, 73 M.J. 357, 360 (C.A.A.F. 2014) (quotation marks and citations
omitted).

        At trial, Appellant sought to have all of his statements to AFOSI suppressed. AFOSI
agents first confronted Appellant in his home after obtaining authorization to arrest
Appellant and to search his home and vehicle. AFOSI detained Appellant in his living
room while they conducted the search. During that time, they asked him where they could
find the clothes he had worn the night before. At no time, while they had Appellant
detained in the home, did agents advise him of his rights. Agents seized, among other
things, clothing, bedding, condom wrappers, and beer bottles from the home. AFOSI later
escorted Appellant to their office, where an agent advised Appellant he was investigating
“the alleged offense of rape, Article 120—of which [he was] suspected.” Appellant agreed
to speak with the agents, who asked about his interactions with the victim and whether
Appellant provided alcohol for the minors. The military judge held that the question asked
during the search of Appellant’s home, as well as all questions asked about Charge II, were
not preceded by an adequate warning and suppressed those statements. The military judge
denied Appellant’s motion with regard to the remainder of his statement to AFOSI.

       For the remainder of Appellant’s statements to AFOSI, the military judge applied
the three-part test from United States v Simpson, 54 M.J. 281, 284 (C.A.A.F. 2000), to
determine whether Appellant was adequately advised of the nature of the accusation
against him. In his written ruling, the military judge articulated the standard from Simpson,
ruling that notice to the suspect is sufficient if the accused is “informed of the general
nature of the allegation, to include the area of suspicion that focuses the person toward the
circumstances surrounding the event.” Id. at 264. He also restated that portion of Simpson
addressing the applicability of surrounding circumstances in determining whether an
advisement is sufficient, specifically, that “if, from what is said and done, the accused
knows the general nature of the charge,” then the warning was sufficient. Id. (quoting
United States v. Davis, 24 C.M.R. 6, 8 (C.M.A. 1957)).

        In this case, Appellant was advised of his rights after being present for the search of
his home and seizure of the bedding, condom wrappers, and beer bottles. These items in
particular would be associated with Appellant’s home as the site of the offense, and indicate
that the conduct of interest was sufficiently close in time to the search to make such items
relevant. The later advice that agents were investigating “rape” would also clearly focus
Appellant on any behavior that might constitute sexual relations without valid consent. We
find that it was not an abuse of discretion, in light of the circumstances of the search and
interrogation, for the military judge to rule that Appellant was adequately advised of the
nature of the allegation against him.



                                              3                                     ACM 38788
                                   Challenge for Cause

       Appellant also argues that the military judge erred in granting the challenge for
cause against Lieutenant Colonel (Lt Col) JD on the basis of implied bias. Prior to trial,
Lt Col JD manifested an unwillingness to serve as ordered by the convening authority.
Lt Col JD did eventually report to serve, but only after delaying the proceedings. His
refusal to report was briefed to the military judge during a conference pursuant to Rule for
Courts-Martial (R.C.M.) 802, which the military judge summarized on the record.

       During individual voir dire, the military judge addressed the matter with Lt Col JD:

              [Military Judge]: All right, Colonel [D], I’m not going to ask
              you any questions about your tardiness and in arriving to court
              this morning.

                     However, it was noted this morning that all other
              members arrived within a reasonable time limit set for arriving
              to court. In your absence, I released the other members for
              lunch. Consequently, we could not start the trial on time.

                     However, it was reported to me that when you were
              called to arrive for court this morning, you expressed a desire
              to not attend, and would not attend until directed to do so by
              someone in authority at the [Operations] Group level.

                     I also note you were selected to be a potential member
              of the court-martial by Lieutenant General [A], the General
              Court Martial Convening Order Authority. You were not
              selected by the case paralegal Senior Airman [C]. You were
              not selected by the 18th Wing Staff Judge Advocate. You were
              not selected by the 5th Air Force Staff Judge advocate. In fact,
              you were detailed to the court by a Commander, in this case,
              the Commander of 5th Air Force.

                      Nevertheless, all the personnel—all the previous
              individuals, especially Senior Airman [C] were attempting to
              assist you in complying with the order of Lieutenant General
              [A].

                      I say this, I’m not going to ask any questions because I
              just need to note this information for the record so that when
              this record of trial is reviewed by any reviewing authorities
              they’ll understand the—the difficulty in getting started on time
              this morning.


                                             4                                    ACM 38788
                  Trial counsel, do you have any questions for this
             member?

             [Trial Counsel]: No, sir.

             [Military Judge]: Defense counsel, do you have any questions
             for this member?

             [Area Defense Counsel]: No, Your Honor.

       The Government subsequently challenged Lt Col JD on the basis of implied bias,
and the Defense opposed the challenge. The military judge granted the challenge for cause.
He summarized what he apparently considered the relevant facts prior to his ruling:

                    Okay. Regarding Colonel [D], the discussion[] we had
             during the [R.C.M. 802 conference] beforehand was not put on
             the record, and so I’m going to put it on the record now; that
             during the [conference] it was relayed to me that when called
             to come to court, Colonel [D] was trying just about every
             possible way to not show up for this court, going so far as what
             was reported to me that caused an emotional response from the
             case paralegal, Senior Airman [C].

                    Indicated that he wasn’t going to show up to this court
             unless somebody from the [Operations] Group told him he had
             to show up, when he has convening orders that ha[ve]
             Lieutenant General [A]’s signature block. It is signed by
             Colonel [S], the Staff Judge Advocate, with the signature block
             “For the Commander,” and so it’s an order from the
             commander.

                     And so the—what was reported to me as a blatant
             defiance to show up for a court by Lieutenant Colonel [D], and
             the court wasn’t going to ask him any questions because I
             suspected him of an offense, and I wasn’t going to read him
             [h]is rights because that’s not what this court is about, it’s not
             about Lieutenant Colonel [D]’s failure to show up on time for
             a court for which he was detailed to by the general court-
             martial convening authority. And Lieutenant Colonel [D] did
             not attempt to interject at all after the court’s admonishment to
             say, no, that information is incorrect; no you have incorrect
             information.




                                             5                                    ACM 38788
                        I am going to sustain the challenge for cause by trial
                  counsel against Lieutenant Colonel [D] and he will be excused.

        We review “issues of implied bias . . . under a standard less deferential than abuse
of discretion, but more deferential than de novo.” United States v. Woods, 74 M.J. 238,
243 (C.A.A.F. 2015) (quoting United States v. Downing, 56 M.J. 419, 422 (C.A.A.F.
2002)). A court member should be excused for cause when it appears they “[s]hould not
sit as a member in the interest of having the court-martial free from substantial doubt as to
legality, fairness, and impartiality.” R.C.M. 912(f)(1)(N). The military judge does not
apply the liberal grant mandate when ruling on a Government challenge for cause. United
States v. Rodriguez-Rivera, 63 M.J. 372, 382–83 (C.A.A.F. 2006). We “afford a military
judge less deference if an analysis of the implied bias challenge on the record is not
provided.” United States v. Peters, 74 M.J. 31, 34 (C.A.A.F. 2015).

       In this case, although the military judge discussed his analysis on the record, he was
not explicit in connecting the facts of the case to the legal test for implied bias. His ruling
on the record reiterates Lt Col JD’s lack of cooperation with legal office personnel and his
apparent disregard for the orders of the convening authority. Such conduct alone, however,
is not a per se basis for challenge. Such conduct must logically generate a “substantial
doubt as to legality, fairness, and impartiality.” It is a valid basis for challenge that a
member is biased against the Government, such as by holding the Government to a higher
standard of proof. See Rodriguez-Rivera, 63 M.J. at 383.

       While we may have cause to grant less deference to the military judge on the record
before us, we would find no error in the military judge’s decision even under a de novo
standard of review. Although the military judge’s explanation did not relate the facts to
the legal standard, it is clear from his description that Lt Col JD’s resistance to report for
court duty had pitted—at least in Lt Col JD’s mind—the convening authority’s staff against
Lt Col JD’s immediate command. We do not suggest in any way that Lt Col JD’s
immediate command actually held or encouraged such a view. Rather, we focus only on
the facts that show that Lt Col JD asserted that only his immediate chain of command had
the authority to require his attendance, and that he was compelled despite that contention
to serve. Under an objective standard, being compelled against his desires and assertion of
independence to perform court-member duty by personnel in the legal office on behalf of
the convening authority raises a substantial doubt whether Lt Col JD would remain
impartial towards the Government. After reviewing the entire circumstances related to Lt
Col JD’s excusal by the military judge, we find the military judge did not err. A reasonable
member of the public could find Lt Col JD’s continued participation would call into
question the fairness of the trial.2


2
 Even assuming error, we find that granting the challenge for cause did not materially prejudice Appellant. See United
States v. Dockery, ACM 38624, unpub. op. at 14–15 (A.F. Ct. Crim. App. 2 December 2015). We note that, although
Appellant made two implied-bias challenges for cause that were denied, he elected not to use his peremptory challenge


                                                          6                                              ACM 38788
                                Instructions on Mistake of Fact as to Age

        Next, Appellant asserts that the military judge’s instructions on mistake of fact as
to age, in the context of the specific wording of the Specification of Charge I, imposed an
unconstitutional burden shift upon him. “Whether a panel was properly instructed is a
question of law reviewed de novo.” United States v. Ober, 66 M.J. 393, 405 (C.A.A.F.
2008). “If instructional error is found, because there are constitutional dimensions at play,
[the error] ‘must be tested for prejudice under the standard of harmless beyond a reasonable
doubt.’” United States v. Wolford, 62 M.J. 418, 420 (C.A.A.F. 2006) (quoting United
States v. Kreutzer, 61 M.J. 293, 298 (C.A.A.F. 2005)).

       Appellant posits a two-part argument. First, Appellant argues that the Specification
of Charge I, by asserting that Appellant engaged in “penetration of [the victim’s] vulva
with [Appellant’s] penis, with the intent to gratify the sexual desire of any person,” alleged
a specific intent offense. Second, Appellant asserts that the military judge, therefore, erred
by giving the standard mistake of fact as to age instruction applicable to the statutory
elements rather than the specification alleged. Essentially, Appellant asserts that once the
Government chose to allege a specific intent crime, it could no longer avail itself of the
statutory language allocating the burden of proving the affirmative defense of mistake of
fact as to age. He argues that the specific intent alleged makes his belief of the victim’s
age an element of the offense, which he cannot constitutionally be required to disprove.3

        We are not convinced that the specification as alleged established an element of the
offense that included Appellant’s belief as to the victim’s age. As a preliminary matter,
there is no Constitutional prohibition against establishing a public welfare offense that does
not require a particular criminal state of mind. See United States v. Gifford, 75 M.J. 140,
143 (C.A.A.F. 2016). When Congress explicitly does so, as it has in Article 120b, UCMJ,
with regard to knowledge of the victim’s age, “courts are then obligated to recognize this
congressional intent and conform their rulings accordingly.” Id. Even if the specific intent
alleged in the specification constituted an element of the offense as charged, the state of
mind alleged in that element would not necessarily apply to all other elements. “Clear
analysis requires that the question of the kind of culpability required to establish the
commission of an offense be faced separately with respect to each material element of the
crime.” United States v. Thomas, 65 M.J. 132, 133 (C.A.A.F. 2007) (quoting United States
v. Bailey, 444 U.S. 394, 406, (1980)). The Government did not allege the victim’s age in
the specific intent clause of the specification. To sustain Appellant’s argument, we would

to remove any members from the panel. Appellant apparently concluded—and we agree—that all of the members of
the panel were qualified to serve and would constitute a fair and impartial panel. We have no evidence a different
panel would have produced a better result for Appellant. Appellant has a constitutional and regulatory right to a fair
and impartial panel, and there is no evidence that he was deprived of it in this case.
3
  Appellant does not specifically assert on appeal that he was entitled to an instruction that the Government was
required to prove this intent beyond a reasonable doubt. We note that the military judge did not give such an
instruction. We find that even if we concluded that the military judge’s failure to give such an instruction constituted
error, any such error would have been harmless beyond a reasonable doubt given the evidence in this case.


                                                           7                                               ACM 38788
have to apply the specific intent aspect of the putative additional element to the statutory
elements of the offense. Congress has explicitly indicated that knowledge of age is not
required to prove the statutory element related to the victim’s age. Even if we presume
that the additional language established an element of the offense, such additional elements
cannot conflict with the express intent of Congress. See United States v. Jones, 68 M.J.
465, 471 (C.A.A.F. 2010) (“Determinations as to what constitutes a federal crime, and the
delineation of the elements of such criminal offenses—including those found in the UCMJ
—are entrusted to Congress.”). Accordingly, we find that Appellant’s knowledge of the
victim’s age was not a part of any element of the offense as alleged, and, therefore, the
military judge’s instructions did not shift the burden to disprove an element of the offense
to Appellant.

                        Notice and the Article 134, UCMJ, Charge

       Appellant also contends that Charge II fails to state all the necessary elements of the
charged offense, thereby failing to put him on notice of the alleged offense. Whether a
charge and specification state an offense is a question of law that we review de novo.
United States v. Ballan, 71 M.J. 28, 33 (C.A.A.F. 2012). Specifications that are first
challenged after trial are viewed with greater tolerance than those challenged at trial.
United States v. Watkins, 21 M.J. 208, 209 (C.M.A. 1986). “[W]here defects in a
specification are raised for the first time on appeal, dismissal of the affected charges or
specifications will depend on whether there is plain error.” United States v. Humphries,
71 M.J. 209, 213 (C.A.A.F. 2012). “Appellant has the burden of demonstrating that: (1)
there was error; (2) the error was plain or obvious; and (3) the error materially prejudiced
a substantial right of the accused.” United States v. Girouard, 70 M.J. 5, 11 (C.A.A.F.
2011).

        The military is a notice pleading jurisdiction. “[C]harge[s] and specification[s] will
be found sufficient if they, ‘first, contain[] the elements of the offense charged and fairly
inform[] a defendant of the charge against which he must defend, and, second, enable[]
him to plead an acquittal or conviction in bar of future prosecutions for the same offense.’”
United States v. Fosler, 70 M.J. 225, 229 (C.A.A.F. 2011) (quoting Hamling v. United
States, 418 U.S. 87, 117 (1974)).

       Our superior court examined the elements of an Article 134, UCMJ, offense in
Fosler:

              To establish a violation of Article 134, [UCMJ], the
              government must prove beyond a reasonable doubt both that
              the accused engaged in certain conduct and that the conduct
              satisfied at least one of three listed criteria. The latter element
              is commonly referred to as the “terminal element” of Article
              134 and the government must prove that at least one of the
              article’s three clauses has been met: that the accused’s conduct

                                              8                                     ACM 38788
              was (1) “to the prejudice of good order and discipline,” (2) “of
              a nature to bring discredit upon the armed forces,” or (3) a
              “crime [or] offense[] not capital.”

Fosler, 70 M.J. at 226. The specification at issue here alleged both that Appellant’s
conduct was prejudicial to good order and discipline and that it was service discrediting.

       Despite the language in the specification, Appellant’s argument on appeal appears
to be premised on the theory that the Government was attempting to allege a violation of
clause 3 of Article 134, UCMJ. Appellant asserts that it is inappropriate to incorporate
foreign law, and that violating the prohibition on underage drinking under Japanese law
constitutes a civil infraction. Based on those two assertions, Appellant argues the
specification must fail.

        We find that Appellant’s analysis under clause 3 is misplaced. The core holding of
Fosler is that a specification alleging a violation of Article 134, UCMJ, must allege the
terminal element so that an accused knows “which clause or clauses he must defend
against.” Id. at 230. In this case, the Government explicitly alleged the terminal element
for an offense under clause 1, clause 2, or both—explicitly placing Appellant on notice that
it was those theories of liability against which he was required to defend.

        Appellant argues in the alternative that the specification would fail under a clause 1
or clause 2 analysis because it fails to allege wrongfulness or unlawfulness in the
specification. We disagree. The specification alleges Appellant provided alcoholic
beverages to “minors who had not attained the legal drinking age of 20.” The specification
sufficiently alleges the criminality of the conduct by specifically identifying the minors in
receipt of the alcohol as not yet attaining the legal drinking age. See United States v.
Vaughan, 58 M.J. 29, 33–36 (C.A.A.F. 2003) (concluding that an Article 134, UCMJ,
charge of “leaving [an infant] in [the appellant’s] house without supervision or care for an
unreasonable period of time, without regard for the mental or physical health, safety, or
welfare of [the infant]” contained sufficient words of criminality); United States v. Thoms,
Dkt. No. 1370 (C.G. Ct. Crim. App. 15 April 2014) (unpub. op.) (affirming an Article 134,
UCMJ, specification of publishing a nude picture of a servicewoman without her
permission despite the absence of words of criminality in the specification). We find that
the language in this specification includes sufficient words of criminality and was sufficient
to put the Appellant on notice of the wrongful conduct alleged.

                                    Factual Sufficiency

      Appellant also argues that the evidence was factually insufficient to sustain a
conviction on Charge II. We review issues of factual sufficiency de novo. United States
v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002). “The test for factual sufficiency ‘is
whether, after weighing the evidence in the record of trial and making allowances for not
having personally observed the witnesses,’ [we ourselves are] ‘convinced of the


                                              9                                    ACM 38788
[appellant]’s guilt beyond a reasonable doubt.’” United States v. Reed, 54 M.J. 37, 41
(C.A.A.F. 2000) (quoting United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987)).
Applying these standards to the record in this case, we find the evidence legally and
factually sufficient to support the findings of guilt.

        The offense alleged has two elements: (1) that on or about 19 January 2013, at or
near Kadena Air Base, Okinawa, Japan, Appellant purchased alcohol for and provided
alcohol to the two specified minors who had not attained the legal drinking age of 20; and
(2) that, under the circumstances, the conduct of the accused was “to the prejudice of good
order and discipline in the armed forces and was of a nature to bring discredit upon the
armed forces.” There was no material dispute at trial about the location or date of the
alleged conduct or whether the minors were under the age of 20.

       Having applied the standards set out above, we are convinced that one of the minors
asked Appellant to buy alcohol for them, that Appellant agreed, and that he in fact did so.
Moreover, we are convinced that Appellant’s actions, in light of all of the circumstances
including the minors’ status as dependents of military personnel, were both prejudicial to
good order and discipline and service discrediting. Accordingly, we find the evidence
legally sufficient to support his conviction of Charge II and its specification.

                                     Post-trial Delay

       Appellant next argues that the time elapsed between the conclusion of trial and
action, as well as the time between action and docketing with this court, constituted
unreasonable post-trial delay meriting relief under United States v. Tardif, 57 M.J. 219
(C.A.A.F. 2002). Under United States v. Moreno, courts “apply a presumption of
unreasonable delay . . . where the action of the convening authority is not taken within 120
days of the completion of trial.” 63 M.J. 129, 142 (C.A.A.F. 2002). We also apply a
presumption of unreasonable delay “where the record of trial is not docketed by the service
Court of Criminal Appeals within thirty days of the convening authority’s action.” Id.
Appellant does not assert any prejudice, but instead argues that the court should
nonetheless grant relief under Tardif.

        This court set out a non-exhaustive list of factors we consider when evaluating the
appropriateness of Tardif relief in United States v. Bischoff, 74 M.J. 664 (A.F. Ct. Crim.
App. 2015); see also United States v. Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App. 2015)
(articulating factors specifically tailored to answer the question whether Tardif relief is
appropriate). The factors include “the length and reasons for the delay, the length and
complexity of the record, the offenses involved, and the evidence of bad faith or gross
negligence in the post-trial process.” Bischoff, 74 M.J. at 672. Appellant has not asserted
any additional factors that merit consideration in this case.

       The time required to process this case through convening authority action exceeded
the 120-day standard by 40 days. The Government obtained an affidavit establishing that


                                             10                                   ACM 38788
the reasons for the delay were predominantly related to difficulty serving Appellant’s copy
of the record of trial in the military confinement facility. The Government, reasonably
anticipating the upcoming holidays might impact mail service, secured commercial express
mail service. That delivery, apparently mislabeled, did not arrive on time and required
some time to track down. Furthermore, actual service did not occur prior to action,
requiring a substantial portion of the process to be re-accomplished. While the delay could
have been avoided, we find no gross negligence or bad faith. The record, although not
unusually voluminous, was also not unusually brief, and the sexual assault offense is a
serious offense. On the whole, we find the delay, although presumptively unreasonable, to
be reasonable in this case and conclude no Tardif relief is warranted.

       The time required to forward the case for docketing with this court exceeded the 30-
day standard by 4 days. The Government did not provide a detailed explanation for this
delay, but there is also no evidence of bad faith or gross negligence. In light of the
seriousness of the offenses, and the comparative brevity of the delay, we conclude no
Tardif relief is warranted for this delay as well.

                                                    Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.4 Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and
sentence are AFFIRMED.

         Judge Teller authored this decision prior to his retirement.


                   FOR THE COURT


                   LAQUITTA J. SMITH
                   Appellate Paralegal Specialist




4
 The court-martial order (CMO) erroneously states that Appellant was charged with and convicted of a violation of
Article 120, UCMJ, 10 U.S.C. § 920, under Charge I. In fact, he was charged with and convicted of a violation of
Article 120b, UCMJ, 10 U.S.C. § 920b. The report of result of trial provided to the convening authority prior to action
was correct. We order promulgation of a corrected CMO.


                                                          11                                              ACM 38788